Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Amendment
The Amendment filed 11/15/2021 has been entered. Claims 3-8 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 07/15/2021.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanuki et al. (JPS 55060838 A, hereinafter “Sanuki”) in view of Kawamoto Pump MGF. CO. LTD (JPH 0583576 U, hereinafter “Kawamoto”).
Regarding claim 3, Sanuki teaches a flow cell unit (Fig. 1), comprising: 
a flow cell (Fig. 1, element 4) which is made of a light transmissive material (page 3, lines 7-9, “glass”) and includes a space (Fig. 1, space within flow cell 4) in which liquid is capable of flowing therein, the flow cell comprising a connecting surface (top surface of element 4 in Fig. 1) provided with an inlet hole (left hole of the top surface of element 4 in Fig. 1) and an outlet hole (right hole of the top surface of element 4 in Fig. 1), the inlet hole communicates with one to cause the liquid to flow into the space (Fig. 1), and the outlet hole communicates with the other end side of the space to cause the liquid to flow out from the space (Fig. 1); 
a joint member (Fig. 1, element 6) which includes a flow cell opposing surface (bottom surface of element 6 facing towards element 4) opposed to the connecting surface of the flow cell, an inlet pipe connection port (left channel hole towards element 4 of element 6) to which an inlet pipe (left channel of element 6) for supplying the liquid to the space in the flow cell is connected, and an outlet pipe connection port (right channel hole towards element 4 of element 6) to which an outlet pipe (right channel of element 6) for causing the liquid flowing out from the space to flow therethrough is connected, the joint member comprises an inlet flow path (path of left channel of element 6) for communicating between the inlet hole of the flow cell and the inlet pipe connection port and an outlet flow path (path of right channel of element 6) for communicating between the outlet hole of the flow cell and the outlet pipe connection port therein, an end of the inlet flow path (top of left channel of element 6) and an end of the outlet flow path (top of right channel of element 6) are provided at positions opposed to the inlet hole and the outlet hole in the flow cell opposing surface (Fig. 1), respectively; and 
a gasket (Fig. 1, element 7) which has a flat shape, includes a main flat surface (main body of element 7), and is sandwiched between the connecting surface of the flow cell and the flow cell opposing surface of the joint member (Fig. 1 shows element 7 sandwiched between elements 4 and 6), wherein an inlet communication hole (hole on the left of gasket 7) for communicating between the inlet hole and the inlet flow path and an outlet communication 
Sanuki fails to teach wherein a deformation absorbing structure, which is for suppressing displacement of the inlet communication hole and the outer communication hole by absorbing deformation of the gasket, is provided between the inlet communication hole and the outlet communication hole in the main flat surface, wherein the deformation absorbing structure is provided at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole, and wherein the deformation absorbing structure is deformed in a direction along the straight line by stress received from the joint member.
Kawamoto teaches an elastically deformable gasket (paragraphs [0001]-[0002] and Fig. 1, element 7) to maintain gas-liquid tightness between opposing connection surfaces of pipes. Kawamoto teaches a problem that when the gasket is pushed and tightened, it may deform and move out in an outer direction (paragraph [0007]), which could lead to leakage of air or liquid (paragraphs [0008]-[0009]). Kawamoto teaches a solution to the problem wherein the gasket includes an escape portion in the form of an escape hole (Fig. 1, element 10; paragraphs [0010], [0011], and [0015]), wherein elastic deformation is absorbed by the escape portion to reduce undesired distortion (paragraph [0011]). The escape portion (10) is provided between two holes (9). Kawamoto teaches the escape portion (Fig. 1, element 10; paragraphs [0010], [0011], and [0015]) is in a central region between holes (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki to incorporate the teachings of is capable of suppressing displacement of the inlet communication hole and the outer communication hole by absorbing deformation of the gasket, is provided between the inlet communication hole and the outlet communication hole in the main flat surface, wherein the deformation absorbing structure is capable of being deformed in a direction along a straight line by stress received from the joint member. Doing so would utilize known methods to reduce elastic deformation of gaskets and would have a reasonable expectation of successfully absorbing elastic deformation caused from pressing a gasket, thus reducing the chance of issues caused by deformation of the gasket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the deformation absorbing structure at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole. Doing so would optimize and provide a balanced elastic deformation absorption of the deformation absorbing structure. Furthermore, doing so would be an obvious matter of design choice (i.e. placing the deformation absorbing structure between the inlet communication hole and the center of the outlet communication hole) and the shifting the position of the deformation absorbing structure to be at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole, rather than in a central region as taught by Kawamoto (Fig. 2), would not have modified the overall operation of the device (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Regarding claim 4, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto fail to teach wherein the deformation absorbing structure is a through hole.
Kawamoto teaches the gasket includes an escape portion in the form of an escape hole (Fig. 1, element 10; paragraphs [0010], [0011], and [0015]), wherein elastic deformation is absorbed by the escape portion to reduce undesired distortion (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to further incorporate the teachings of Kawamoto to provide the deformation absorbing structure as a through hole. Doing so would have a reasonable expectation of successfully absorbing elastic deformation caused from pressing a gasket, thus reducing the chance of issues caused by deformation of the gasket.
Regarding claim 5, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto fail to explicitly teach wherein the main flat surface of the gasket is a rectangular shape, and the deformation absorbing structure is provided in a central region of the main flat surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the 
Kawamoto teaches the escape portion (Fig. 1, element 10; paragraphs [0010], [0011], and [0015]) is in a central region between holes (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the deformation absorbing structure in a central region of the main flat surface. Doing so would optimize and provide a balanced elastic deformation absorption of the deformation absorbing structure. 
Regarding claim 6, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto teach the deformation absorbing structure (Kawamoto, Fig. 1, element 10) wherein the deformation absorbing structure is capable of suppressing displacement of the inlet communication hole and the outlet communication hole with respect to stress from the joint member, so that communication between the inlet hole of the flow cell and the inlet flow path of the joint member is maintained and communication between the outlet hole of the flow cell and the outlet flow path of the joint member is maintained.
Note that the functional recitations that describe the deformation absorbing structure are interpreted as an intended use of the claimed flow cell unit and are given patentable weight to the extent which effects the structure of the claimed flow cell unit. The prior art structure is capable of performing the intended use.
Regarding claim 7, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto teach wherein shift of a distance between the inlet communication hole and the outlet communication hole due to the stress from the joint member is capable of being 2 μm.
Note that the functional recitations that describe the deformation absorbing structure are interpreted as an intended use of the claimed flow cell unit and are given patentable weight to the extent which effects the structure of the claimed flow cell unit. The prior art structure is capable of performing the intended use. In this case, Sanuki teaches screws (Fig. 1, elements 5a and 5b) that can tighten elements 6 and 4 together while pressing gasket 7, wherein the inlet communication hole and the outlet communication hole can shift a distance of 2 μm due to stress since the gasket is deformable (i.e., tightening the screws more can cause a shift of a distance). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanuki in view of Kawamoto as applied to claim 3 above, and further in view of Yancey (US 3989285 A).
Regarding claim 8, Sanuki in view of Kawamoto teach all of the elements of the current invention as stated above. Sanuki in view of Kawamoto teach wherein a material (Sanuki, abstract, “teflon packing elastically deforms”) of the gasket deformed by receiving the stress from the joint member due to the deformation absorbing structure is capable of escaping both to an inner inside and an outer side of a portion where the joint member is pressed, so that displacement of the inlet communication hole and the outlet communication hole in an outward direction is suppressed.

Yancey teaches a sealing gasket (abstract; Fig. 3) to couple a device, such as a vacuum system (column 1, lines 20-22). Yancey a joint member (Figs. 1-2, “tubular flanged fitting”) wherein a recess (15, “knife edge”) is provided at a central portion of the joint member that imparts adequate stress to deform the gasket without tearing it (column 2, lines 3-5). Yancey teaches the gasket can be toroidal, square, rectangular or any other configurations (column 2, lines 12-20). Yancey teaches the incorporate of the recess provides an improved sealing structure (column 1, lines 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to incorporate the teachings of Yancey to provide a recess at a central portion of the flow cell opposing surface of the joint member (Sanuki, Fig. 1, element 6) so that portions where the inlet flow path and the outlet flow path are provided are pressed onto the gasket. Doing so would have a reasonable expectation of improving sealing of the gasket without tearing the gasket. 
Additionally, one of ordinary skill in the art would be motivated to incorporate the recess of Yancey at a central portion of the flow cell opposing surface of the joint member of Sanuki with the knowledge that the gasket may deform irregularly as taught by Kawamoto (Kawamoto teaches a problem that when the gasket is pushed and tightened, it may deform and move out in an outer direction (paragraph [0007])). Doing so would have a reasonable 
Note that the functional recitations that describe the material of the gasket and recess are interpreted as an intended use of the claimed flow cell unit and are given patentable weight to the extent which effects the structure of the claimed flow cell unit. The prior art structure is capable of performing the intended use.


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (see Remarks, page 7, “Kawamoto’s structures are not provided on the straight lines which connect the holes”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instant case, Kawamoto teaches the escape portion (Fig. 1, element 10; paragraphs [0010], [0011], and [0015]) is in a central region between holes (9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the deformation absorbing structure at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole (i.e. to place the deformation absorbing structure at the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see pages 7-8 of Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sanuki teaches a gasket (Fig. 1, element 7), however Sanuki in view of Kawamoto fail to teach wherein the deformation absorbing structure is provided at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole. Kawamoto teaches a gasket (paragraph 
Since Kawamoto teaches gaskets, similar to Sanuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanuki in view of Kawamoto to provide the deformation absorbing structure at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole (i.e. to place the deformation absorbing structure at the center between the holes of Sanuki in view of Kawamoto). Doing so would optimize and provide a balanced elastic deformation absorption of the deformation absorbing structure. Furthermore, doing so would be an obvious matter of design choice (i.e. placing the deformation absorbing structure between the inlet communication hole and the center of the outlet communication hole) and the shifting the position of the deformation absorbing structure to be at a position on a straight line connecting the center of the inlet communication hole and the center of the outlet communication hole, rather than in a central region as taught by Kawamoto (Fig. 2), would not have modified the overall operation of the device (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
In response to applicant's argument that Sanuki’s flow cell is used for liquid chromatograph while Kawamoto discloses structure of connecting part of general piping (see page 7 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US 20170252740 A1) teaches a microfluidic nucleic acid detection cassette (abstract; Fig. 32; paragraph [0139]). Okada teaches a through hole 812C (Fig. 32) is provided in the center of areas 812B and 814B of packing 40 corresponding to channels 512 and 816 (paragraph [0167]), wherein the through hole  812C can remove distortions generated in the packing 40 during close contact (paragraph [0167]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797